         Case 2:19-cv-00132-BSM Document 23 Filed 12/22/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                              DELTA DIVISION

MONTERION D. WINFREY                                                           PLAINTIFF


v.                         CASE NO. 2:19-CV-00132-BSM

CROSS COUNTY DETENTION CENTER;
JOE KELLY, Jail Administrator,
Cross County Detention Center;
JOHN WALKER; BRANDON SUTTON;
DAVID WEST, Sheriff; and DOE                                               DEFENDANTS


                                          ORDER

       Monterion D. Winfrey has failed to comply with the order [Doc. No. 21] directing him

to file a notice of his current mailing address, and time to do so has expired. Winfrey’s mail

is still being returned undelivered, with no forwarding address. [Docs. No. 19, 20, 22.]

Accordingly, this case is dismissed without prejudice for failure to prosecute. See Local Rule

5.5(c)(2); Fed. R. Civ. P. 41(b). An in forma pauperis appeal would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED this 22nd day of December, 2020.



                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
Case 2:19-cv-00132-BSM Document 23 Filed 12/22/20 Page 2 of 2
